Cowin, J.
(dissenting, with whom Ireland, J., joins). I respectfully dissent from the court’s opinion because in my view, as the Appeals Court concluded, see Schaer v. Brandeis Univ., 48 Mass. App. Ct. 23, 30 (1999), Schaer’s complaint is sufficient to survive a motion to dismiss.1 See Mass. R. Civ. R 12 (b) (6), 365 Mass. 754 (1974). “The rules of pleading in Massachusetts are generous.” Capazzoli v. Holzwasser, 397 Mass. 158, 162 (1986) (Abrams, J., concurring), quoting Spence v. Boston Edison Co., 390 Mass. 604, 615 (1983). The lenient standard for assessing the sufficiency of a complaint is well established: “a *486complaint should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim.” Nader v. Citron, 372 Mass. 96, 98 (1977). Moreover, “the allegations of the complaint, as well as such inferences as may be drawn therefrom in the plaintiff’s favor, are to be taken as true.” Id. “These generous and indulgent criteria have reduced a plaintiff’s obstacle in surmounting a . . . failure to state a claim to a minimal hurdle.” Brum v. Dartmouth, 44 Mass. App. Ct. 318, 321 (1998), S.C., 428 Mass. 684 (1999). See Warner-Lambert Co. v. Execuquest Corp., 427 Mass. 46, 47 (1998), quoting Gibbs Ford, Inc. v. United Truck Leasing Corp., 399 Mass. 8, 13 (1987) (“It is a ‘relatively light burden to be carried in maintaining a complaint’ ”).
The parties agree and the court assumes that “a contractual relationship exists between Schaer and Brandéis.” Ante at 478. Thus, the only question to be decided is whether Schaer has alleged any facts which, if adopted by the factfinder, would entitle him to a judgment on a breach of contract claim against Brandéis. An indulgent reading of his complaint indicates that for at least some of his allegations of breach of contract he has stated sufficient facts to survive a motion to dismiss.
The complaint alleges that Brandéis did not apply a “clear and convincing” standard as prescribed by § 19.13 of the contract. The complaint states that “testimony in this case was in conflict” and sets out in great detail the contradictory evidence presented at the disciplinary hearing. Contrary to the court’s view that “Schaer has not set forth facts specifically supporting this allegation,” ante at 479, the recitation of the contradictory evidence contained in the complaint is sufficient to raise the possibility that the university board on student conduct (board) reached its decision without applying a clear and convincing evidentiary standard. At the very least, determinations must be made that are premature on a motion to dismiss.
The complaint alleges that Brandéis violated § 19.13 which provides that decisions shall be made solely on evidence and testimony introduced at the hearing. According to the complaint, the board excluded evidence of the difference between rape and “regretted sex” and instead relied on its own experience and expertise in reaching its conclusion. The court rejects this claim because in its view nothing in the contractual provision *487“preclude^] members of the [board] from using their own common sense and expertise.” Ante at 480. Although the board may employ common sense to evaluate the evidence, it cannot be determined at this point whether the board properly used common sense to evaluate the evidence presented or improperly used “common sense” in lieu of evidence in reaching its decision. The complaint is sufficient to permit Schaer the opportunity to show the latter.
The complaint alleges that Brandéis violated its contractual obligations pursuant to § 19.14 of the contract by failing to create a record summarizing the testimony and evidence presented and the decision rendered. The complaint states that even though the hearing consisted of thirteen witnesses, the summary consists of twelve Unes. The court concludes that this allegation is insufficient to establish a claim because the contract provision does not “require the record to be any minimum length.” Ante at 480. While it is true that the provision does not set a minimum length requirement, it does require a summary of the testimony and evidence. A claim is adequate that alleges that a twelve-line record does not summarize a hearing with thirteen witnesses.
Another allegation is that the hearing was not conducted with “basic fairness.” Ante at 481. In this regard, Schaer’s complaint challenges the testimony of various witnesses. According to the complaint, one witness, a Brandéis police officer, testified that she saw the complainant one month after the incident and that she “looked like a rape victim”; another witness was allowed to testify that Schaer was a “self-motivated egotistical bastard”; and a third witness testified that Schaer suggested a change in a newspaper editorial concerning rape. Schaer’s complaint contends that the board’s decision to admit this testimony prejudiced his case and created an unfair proceeding. Although the board is not bound by the rules of evidence, at this stage, these allegations of unfairness sufficiently state a claim.
Similarly, Schaer states that the board conducted the hearing in an atmosphere of “hysteria and misinformation” that prevented him from receiving a fair hearing. His complaint asserts that several articles on campus rape appeared in the school newspaper during March, 1996, Women’s Month at Brandéis, and that some of the information published was untrue. Again, it may be established at a future stage of the proceedings that such an atmosphere did not exist, was irrelevant, or did not affect the hearing, but that is not to be resolved at this point.
*488In reaching its conclusion, the court does not apply the rule that, in assessing the sufficiency of a complaint, all factual inferences must be drawn in favor of the plaintiff. Nader v. Citron, supra. Schaer’s complaint alleges that the board did not apply the proper standard of proof; incorrect evidentiary decisions may have been made; certain evidence may have been improperly admitted; the campus atmosphere may have unfairly tainted the hearing; and the summary of the hearing did not meet the contractual requirement. Drawing all inferences in Schaer’s favor, his complaint provides sufficient allegation of contractual violations that he should not be prevented at this early stage of the litigation from pursing his claims further.
The contract requires that Brandéis provide Schaer with some element of basic fairness. He claims through particularized allegations that it has not done so. This is all that is required to survive a motion to dismiss. Whether Schaer will fail at trial or even at the summary judgment stage cannot be predicted here, but a motion to dismiss “is ordinarily not the proper vehicle for testing the factual sufficiency of a plaintiff’s claims.” Reardon v. Commissioner of Correction, 20 Mass. App. Ct. 946, 947 (1985).2
The court is concerned lest it interfere “with academic and disciplinary decisions made by private colleges and universities.” Ante at 482, quoting Schaer v. Brandeis Univ., 48 Mass. App. Ct. 23, 26 (1999). I share the court’s concern, but its disinclination to interfere with university governance should not alter basic contract law and the traditional standard for evaluating the sufficiency of a complaint. I agree with Justice Ireland’s dissenting position that the university, like any other, must abide by its contracts. The plaintiff has adequately alleged that it has not done so.

 I also join in Justice Ireland’s dissent that Brandéis should be required to follow its own internal rules when imposing serious disciplinary sanctions on a student. Ante at 483-485.


 The court suggests that I am testing the legal sufficiency of Schaer’s complaint without regard to the “reasonable expectation” standard of Cloud v. Trustees of Boston Univ., 720 F.2d 721, 724 (1st Cir. 1983). Ante at 478 n.7. Schaer’s reasonable expectations are formed by the contract, and he could reasonably expect Brandéis to abide by it. He has alleged that it has not done so and has included in his complaint allegations adequate to support his contention. Moreover, the Cloud case, as well as the decisions on which it relies, Lyons v. Salve Regina College, 565 F.2d 200, 202 (1st Cir. 1977), cert. denied, 435 U.S. 971 (1978), and Giles v. Howard Univ., 428 F. Supp. 603, 605 (D.D.C. 1977), were all decisions in which the term “reasonable expectation” is used in conjunction with the respective courts’ disagreement with the plaintiffs’ interpretation of the contract. That may eventually be the result in this case, but it is not a result that can be reached on a motion to dismiss.